Exhibit 10.5

 

November 30, 2004

 

VIA DHL EXPRESS

 

Mr. Roger Smith

Infinity Property & Casualty Corporation

2204 Lakeshore Drive

Birmingham, AL 35209

 

RE:   EXTENSION OF SERVICES AGREEMENT

 

Dear Roger:

 

This letter is a formal extension of the Services Agreement effective January 1,
2003 by and between American Financial Group, Inc. (AFG) and Infinity Property
and Casualty Corporation (IPCC), as amended by the Letter Agreement dated
December 11, 2003 and Amendment No. 1 to Services Agreement dated April 16, 2004
(the “Services Agreement”).

 

The Services Agreement currently expires December 31, 2005 (the “Termination
Date”). There is no provision for IPCC to request an extension, nor is there any
provision for a renewal term. However, we have had discussions between AFG and
IPCC representatives throughout 2004 relating to the need for IPCC to have some
continued servicing and use of Great American Insurance Group paper beyond the
Termination Date as they continue to run off, convert, or otherwise transition
the Reinsured Business (as defined in the Services Agreement).

 

By this letter, AFG confirms the extension of the “Basic Services” listed in the
Services Agreement through December 31, 2006. AFG and IPCC agree to add the
Agency Administration Services detailed on Exhibit A as a “Basic Service”
effective immediately. AFG and IPCC representatives will negotiate and document
the elimination of as many of these Basic Services as possible for calendar year
2006, it being the intent of both AFG and IPCC to continue to transition the
Reinsured Business off of AFG systems and paper.

 

Although we do not anticipate any significant increases in Basic Services
charges, we will continue to apply the cost of living adjustment referenced in
Section 6 of the Services Agreement for calendar year 2005 and 2006. We will
notify IPCC at least 60 days prior to any proposed increase exceeding the annual
COLA, and negotiate such changes with you in good faith. In addition, beginning
January 1, 2005, we will increase the “fronting fee” for use of Great American
paper under Article 5 of the Reinsurance Agreement to 3% for the remainder of
the current term (12/31/2005) and through the extension period of calendar year
2006. Of course, AFG will continue to work with IPCC to control overall
servicing costs, like we did on the mutually beneficial Keane contract
restructuring.

 

Finally, we agree to negotiate in good faith any further extension requests
necessary to (i) continue the transition of the Reinsured Business and (ii)
support our ongoing cooperative efforts with respect to the various claims and
regulatory issues impacting the Reinsured



--------------------------------------------------------------------------------

Mr. Roger Smith

Infinity Property and Casualty Corporation

November 30, 2004

 

Business, but we must reserve the right to increase the fronting fee to a market
rate in 2007 and 2008 (not to exceed 5%), as well as move to a “flat fee” for
core services. In addition, due to the uncertainty of our need for personal
lines systems in the future, AFG will continue to need flexibility and control
over the systems and other resources used to provide any services. We believe
this is adequately covered at present by Section 2.4 of the Services Agreement,
but will need to revisit this discussion annually.

 

Please evidence your agreement to the terms of this letter by signing where
indicated below and returning a fully executed copy to me. We are pleased to
continue our relationship.

 

Sincerely,

 

/s/ Robert E. Maly

--------------------------------------------------------------------------------

ROBERT E. MALY Primary Contact, on behalf of American Financial Group, Inc.

 

AGREED AND ACKNOWLEDGED:

By:

 

/s/ Roger Smith

--------------------------------------------------------------------------------

Name:

  Roger Smith

Title:

  Primary Contact, on behalf of     Infinity Property and Casualty Corporation